Citation Nr: 1744274	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  09-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than November 19, 2007 for the award of a higher level of special monthly compensation (SMC) at the R1 level based on aid and attendance, to include on the basis of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to September 1998 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2013, the Board remanded the claim in order for the RO to first consider four referred motions involving RO CUE in the alleged failure to award service connection for left arm motor function, right arm motor function, bowel incontinence, and urinary incontinence.

In December 2015, the Board remanded the claim in order for the RO to issue a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) on the four CUE claims referred in February 2013.

In September 2016, the RO issued a SOC according to the Board's remand directives, as well as a supplemental statement of the case (SSOC) on the above captioned claim.  In response, the Veteran filed a November 2016 VA Form 9, Substantive Appeal, checking the box and providing a narrative indicating that he only wished to appeal the above-captioned claim, involving an earlier effective date for the award of SMC at R1.  His representative confirmed his election in a January 2017 Post-Remand Brief.  Thus, the motions involving RO CUE in the alleged failure to award service connection for left arm motor function, right arm motor function, bowel incontinence, and urinary incontinence are not on appeal.

Since the issuance of the September 2016 SSOC, additional evidence has been associated with the record.  However, in June 2010 the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  



FINDINGS OF FACT

1.  In January 1998, while still in service, the Veteran filed a claim for multiple disabilities resulting from a severe motor vehicle accident; he separated from service on September 1, 1998.

2.  In a March 1999 rating decision, SMC was awarded at various levels (K-1, L-1, and P-2) effective September 2, 1998, but not the higher, R1 level.

3.  The statutory and regulatory provisions extant at the time of the March 1999 rating decision regarding the Veteran's entitlement to SMC at the R1 level were incorrectly applied to the record as it existed then, resulting in an undebatable error, the sort which, had it not been made, would have manifestly changed the outcome.  


CONCLUSION OF LAW

After finding CUE in the March 1999 rating decision, the criteria for an effective date of September 2, 1998 for the award of a higher level of SMC at the R1 level based on aid and attendance have been met.  38 U.S.C.A. § 1114, 5103, 5103A, 5110 (West 1999); 38 C.F.R. § 3.1 , 3.102, 3.155, 3.159, 3.400, 3.350, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1997, while on active duty, the Veteran survived a motor vehicle accident (MVA) as the front passenger of a car.  He sustained extensive and severe injuries, and VA established service connected for many residual disabilities.  These included the loss of use of both feet, vocal cord paralysis, TBI, fractures and injuries to the hands and ribs, diplopia with nerve palsy, and residuals of bur hole drainage and tracheostomy tube placement.  He was hospitalized continuously from August 1997 until March 1998.  He was discharged from the military on September 1, 1998.  Prior to his discharge, in January 1998, he filed a claim for service connection for "multiple injuries" sustained in the MVA.

In a March 1999 rating decision, the RO granted SMC, in addition to numerous claims for service connection.  The SMC awards included the following:

K-1 Entitled special monthly compensation under 38 U S C 1114 subsection (k) and 38 CFR 3 350(a) on account of complete organic aphonia with constant inability to communicate by speech from 
09- 02-98

L-1 Entitled special monthly compensation under 38 U S C 1114 subsection (1) and 38 CFR 3 350(b) on account of loss of use of both feet from 09-02-98

P-2 Entitled special monthly compensation under 38 U S C 1114 subsection (p) and 38 CFR 3 350(f)(4) at the rate equal to subsection M on account of complete aphonia with additional disability, traumatic brain injury, independently ratable at 100 percent from 
09-02-98

In June 2008, the RO referred the matter of whether the Veteran was entitled to SMC at the R1 rate from September 2, 1998, including based on CUE, to the Director, Compensation Service.  The Director found no CUE in the March 1999 rating decision.

As a matter of clarification, in calculating whether the Veteran was entitled to SMC at the R1 rate, it appears the Director's decision may have been premised on information contained in the Veterans Benefits Administration (VBA) Adjudication Procedures Manual (M21-1).  The M21 suggests that SMC(l) has a schedular/extraschedular requirement.  See M21-1, Part IV, Subpart ii., Chapter 2, Section H, Topic 8, Subtopics a-c.  Specifically, the M21 indicates that a single disability evaluated at 100 percent disabling may be required for a grant of aid and attendance, and that without such a total disability, referral to the Director of Compensation may be warranted for extraschedular consideration.  Id.

Despite this requirement from the VBA, neither the statute nor the regulations require a finding of total disability, never mind that such is due to a single disability.  The Court of Appeals for Veterans Claims specifically limited the requirement for a single 100 percent disability to the question of entitlement to SMC for housebound benefits.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008)

In the August 2008 rating decision on appeal, the RO awarded SMC at R1 from November 19, 2007 on account of entitlement under 38 U.S.C.A. § 1114(o) and the need for aid and attendance from November 19, 2007.  The Veteran perfected a timely appeal of the effective date set forth in the August 2008 rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In June 2009, a rating decision was generated awarding the benefit sought, SMC at the R1 level, effective September 2, 1998.  It appears the Veteran received this rating decision as he has referred to it in correspondence.  However, the record indicates that the June 2009 decision was not promulgated by the RO.  The appeal continued.

As described above, in February 2013 and December 2015, the Board remanded the claim for further development.

The Veteran has clearly stated throughout the appeal that he seeks an effective date of September 2, 1998 for his award of SMC at R1.  Generally, the effective date for an award of SMC is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400, 3.401.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of the need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.401 (a)(1). 

As noted, the RO adjudicated the matter of SMC in the March 1999 rating decision and awarded SMC at several levels, but not the higher R1 level sought on appeal. The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of the March 1999 RO decision.  There was also no material evidence pertinent to the claim received within one year of the issuance of the decision.  The Veteran seeks to vitiate the finality of the March 1999 rating decision via CUE.  

The Board cannot consider the matter of RO CUE issue in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  Here however, the RO has adjudicated the matter of whether the RO's failure to award SMC at the R1 level in the March 1999 rating decision constituted CUE in the SOC and all SSOCs. 

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

Judicial precedent has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).
The Court has further stated that a CUE is a very specific and a rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

An assertion of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

At the time of the March 1999 rating decision, an award of SMC at the R1 rate under 38 U.S.C.A. § 1114 had two components.  First, the Veteran must have been entitled to SMC at the rate authorized under subsection (o); the maximum rate authorized under subsection (p); or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  38 U.S.C.A. § 1114 (r).  Second, the Veteran must have been in need of regular aid and attendance.  Id.; 38 C.F.R. § 3.350(h), 3.352.

Thus, the threshold requirement to establishing R1 could be met by establishing SMC(o).  As explained below, the Board finds that at the time of the March 1999 rating decision, SMC(o) had been established in three possible ways.  The Board finds the fact that the requirements for SMC(o) were met in March 1999 to be undebatable, and that the March 1999 rating decision failed to correctly apply the statutory or regulatory provisions extant at that time for this threshold requirement of establishing R1.

SMC at the "o" rate was warranted under various circumstances, including where the Veteran was entitled to two or more of the rates provided in 38 U.S.C.A. § 1114 subsections (l) through (n), with no condition being considered twice in the determination.  38 U.S.C.A. § 1114 (o); 38 C.F.R. § 3.350 (e)(1)(ii).

At the time of the March 1999 rating decision, the Veteran was in receipt of SMC at the (l) rate on account of the loss of use of both his feet.  He also was in receipt of SMC at the (p) rate, at the rate equal to the (m) rate, on account of complete aphonia with an additional disability, TBI, independently ratable at 100 percent.  Thus, he was entitled to the SMC (o) rate because he had been awarded the SMC (l) rate, and through the SMC (p) rate, the SMC (m) rate.  In other words, SMC(o) = (l) + (m).  No condition was considered twice in arriving at (o); the (l) rate was awarded for the loss of use of both his feet, and the (m) rate was awarded for aphonia.  38 C.F.R. § 3.350(e)(3).

Alternatively, as will be further discussed in addressing the second component of SMC R1, the record showed that the Veteran's service-connected TBI required regular aid and attendance.  As such, in addition to the SMC (l) he was assigned for the loss of use of his feet, he was also entitled to SMC (l) based on his need for aid and attendance due to the TBI. In other words, SMC(o) = (l (based on loss of use of the feet) + (l (based on aid and attendance for the TBI)).  Again, no condition was considered twice in arriving at (o); the first (l) rate was for the loss of use of both his feet, and the second (l) rate was for the need for aid and attendance due to the TBI.  38 C.F.R. § 3.350(e)(3).

A third alternative, as again is discussed in addressing the second component of SMC R1, is that in addition to the (m) rate he was assigned, the record showed that his loss of use of the feet required aid and attendance.  In other words, SMC(o) = (m) + (l (based on aid and attendance for the loss of use of his feet)).  Again, no condition was considered twice in arriving at (o); the (m) rate was for aphonia, and the (l) rate was for the need for aid and attendance due to the loss of use of his feet.  38 C.F.R. § 3.350(e)(3).

For these reasons, the threshold requirement for establishing SMC at the R1 rate was satisfied at the time of the March 1999 rating decision.  The second component of establishing R1 required that the Veteran was in need of regular aid and attendance.  Significantly, the law for SMC R1 provided that the need for aid and attendance did not need to be independent of the underlying disabilities used to meet the threshold eligibility requirement, as the regulation provided an exception to the pyramiding rule.  38 C.F.R. § 3.350 (h)(1).   

As explained below, the Board finds it undebatable that the Veteran required aid and attendance, and that the March 1999 rating decision failed to correctly apply  the statutory or regulatory provisions extant at that time for this second component of establishing R1.

At the time of the March 1999 rating decision, the record contained findings of the Veteran's military Physical Evaluation Board Proceedings, private hospitalization records, VA Medical Center (VAMC) records, and records from a rehabilitation hospital.  

38 C.F.R. § 3.352(a) provided the following basic criteria for determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  
Under the regulation, it was not required that all of the disabling conditions enumerated above existed before a favorable rating may be made.  The particular personal functions which the veteran was unable to perform were to be considered in connection with his or her condition as a whole.  It was only necessary that the evidence established that the veteran was so helpless as to need regular aid and attendance, not that there was a constant need.  Determinations that the veteran was so helpless as to be in need of regular aid and attendance were not to be based solely upon an opinion that the claimant's condition was such as would require him or her to be in bed.  They were to be based on the actual requirement of personal assistance from others.

These records showed that the Veteran was initially hospitalized at Munroe Regional Medical Center from August 2, 1997 to September 16, 1997.  From September 16, 1997 to December 30, 1997, he was hospitalized at Genesis Rehabilitation Hospital.  From December 31, 1997 to March 20, 1998, he was an inpatient at the Tampa VAMC.  There can be no dispute that his inpatient status, by its very nature, reflected the necessity of the aid and attendance of others.

A large portion of the medical evidence of record at the time of the March 1999 rating decision pertained to his inpatient hospitalizations.  However, records dated after his hospital discharge show that in March 1998, he was dependent for bowel and bladder management.  A deterrent in his progress was an inability to speak due to total vocal cord paralysis.  He could sit himself after set-up, and could use a special spoon, but was "dependent on all the other care."  A psychiatric consultation had revealed he was unable to manage his financial or personal affairs.  He needed "maximum cues, had trouble swallowing, and was unable to manage money."  He could not manage time.  He required a pureed diet.  The hospital physician at discharge stated, "his activities of daily living require maximum assistance."

In September 1998, he could communicate a total of 6 words.  He required assistance with "transfers, toileting, and activities of daily living."  He had weakness of all extremities and his vocal cords were paralyzed.  He had difficulty ambulating and performing self-care skills.  The Veteran's mother fed him, and while he could feed himself with extra time, he had difficulty manipulating utensils and took bites that were too large.  He required soft, "non-chewy" foods.  He communicated mostly through head nods and the use of a letter board.  His attempts to mouth words were non-functional.  He was assessed as having significant cognitive and communication defects, and his prognosis was limited.

The Veteran's mother reported to his physicians that he was participating in only 25 percent to 50 percent of his activities of daily living (ADLs).  He could not put on his socks or pull up his pants.  He could not shave.  He could perform only 50 percent of bathing requirements on his own.  Transferring from his wheelchair to bed required moderate verbal cues.  Transferring from the wheelchair to the toilet required moderate assistance.  He had deficits in posture which affected his functional mobility and could eventually affect respiration.  He had decreased motor control and coordination, resulting in delayed movement and difficulty with gait training and standing balance.

The record thus showed the Veteran could not independently dress/undress or keep himself ordinarily clean, required frequent adjustment of his wheelchair when transferring, required help with feeding, and had overall incapacity, both physical and mental, which required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  There was no evidence to the contrary, and the Board finds it undebatable that the Veteran required aid and attendance at the time of the March 1999 decision.  This does not amount to a disagreement with how the RO weighed or evaluated the facts in March 1999, the facts were clear that the Veteran required aid and attendance and there was nothing to indicate otherwise.  His condition, as a whole, was not one of an independent person; he clearly required personal assistance from others on a regular basis.  The Board thus finds that the March 1999 rating decision again failed to correctly apply the statutory or regulatory provisions extant at the time in considering this second component of SMC at R1, the need for regular aid and attendance.

The Board finds CUE in the March 1999 rating decision with regard to the RO's failure to award SMC at the higher, R1 level.  As such, the appropriate effective date for the award of SMC at R1 is September 2, 1998, the day following his discharge from military service as his claim was filed prior to discharge.  This is the earliest possible date available for the award of the benefit sought.


ORDER

Based on a finding of CUE in a March 1999 rating decision, an effective date of September 2, 1998, but no earlier, for the award of a higher level of special monthly compensation (SMC) at the R1 level is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


